On petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit.

Per Curiam:

The petition for writ of certiorari is granted. The judgments of the Court of Appeals are vacated and the judgments of the District Court reinstated. Sutton v. English, 246 U. S. 199. See Markham v. Allen, 326 U. S. 490, 494; Pufahl v. Estate of Parks, 299 U. S. 217, 226.
Mr. Jus*893tice Black dissents.
Porter R. Chandler, Fred E. Suits and John B. Dudley for petitioners. Leslie L. Conner and Charles W. Conner for respondent.